Citation Nr: 1435082	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.  He died in March 1987.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Board reopened the claim of entitlement to service connection for the cause of the Veteran's death and remanded it for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Appeals Management Center obtained the deck logs for the USS Sterett (DLG-31) for July 30, 1968, the ship history for that ship should be obtained for the following periods in which the ship was in the official waters of the Republic of Vietnam: 
      July 31, 1968, to September 4, 1968; 
      October 6, 1968, to October 29, 1968; 
      November 13, 1968, to December 10, 1968; 
      January 7, 1969, to January 28, 1969; 
      February 24, 1969, to March 14, 1969; and 
      May 24, 1969, to June 8, 1969.

As noted by the appellant's representative, the AOJ should obtain the Veteran's service personnel records.  These records may be probative in ascertaining whether the Veteran had service in the Republic Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and obtain the Veteran's service personnel records.

2.  Contact the U.S. Naval Historical Center or other appropriate source and obtain a complete ship history for the USS Sterett (DLG-31) for the following periods: 

a)  July 31, 1968, to September 4, 1968; 
b)  October 6, 1968, to October 29, 1968;
c)  November 13, 1968, to December 10, 1968;
d)  January 7, 1969, to January 28, 1969;
e)  February 24, 1969, to March 14, 1969; and
f)  May 24, 1969, to June 8, 1969.

3.  Thereafter, undertake any additional development deemed necessary and readjudicate the issue on appeal.  If the benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



